DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/29/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-12, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 1,325,183 to Semperit (“Semperit”) in view of U.S. Publication No. 2017/0101772 to Olson et al. (“Olson”) and U.S. Publication No. 2002/0184841 to Diamond (“Diamond”). 
Regarding claim 1, Semperit discloses a window or door having one or more panels 5 supported by frame members 2, the frame members having interior surfaces and exterior surfaces, the one or more panels being mounted on the frame members, the interior surfaces or the exterior surfaces or both being enclosed by sheets 21-23 extending adjacent to the one or 3.
Olson discloses pre-fabricated sheets 5 can be made of cross-linked polyethylene foam is a material with low U-value that provides improved insulating properties (par 0024). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Semperit to have the sheets made of cross-linked polyethylene foam as taught by Olson to provide the predictable result of providing a material with improved insulating properties. Moreover, it would have been obvious to one having ordinary skill in the art at the time of invention to use cross-linked polyethylene, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). 
Diamond discloses window insulators made of foam with foam densities from 1.0 to 10.0 lbs/ft3 and a general correlation of strength with density. Within Diamond’s range is 4 lbs/ft3 which is equal to 64.07 kg/m3. It would have been obvious to one having ordinary skill in the art at the time of invention to choose a density within 20% of 64.07 kg/m3, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. When one of ordinary skill would recognize the known effect attributed to a claimed parameter, then it is logical to conclude that changes to that parameter produce expected results. MPEP 2144.05II.A. In this case, it is expected that increasing the density correlates with increasing strength.
Regarding claim 4, Semperit in view of Olson and Diamond discloses that the frame insulators include surfaces meeting at right angles and sheets of the cross-linked polyethylene foam that line the surfaces that meet at right angles form butt joints. 
Regarding claim 5, Semperit in view of Olson  and Diamond does not disclose that the frame members are formed of wood. However, it would have been obvious to one having ordinary skill in the art at the time of invention to use wood, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 6, Semperit in view of Olson and Diamond discloses that the frame members are formed of metal.  
Regarding claim 7, Semperit in view of Olson and Diamond does not disclose that the frame members are formed of plastic. However, it would have been obvious to one having ordinary skill in the art at the time of invention to use plastic, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 8, Semperit in view of Olson and Diamond does not disclose that the density of the pre-fabricated sheets of cross-linked polyethylene foam is within 10% of 64.07 kg/m3. Diamond discloses window insulators made of foam with foam densities from 1.0 to 10.0 lbs/ft3 and a general correlation of strength with density. Within Diamond’s range is 4 lbs/ft3 which is equal to 64.07 kg/m3. It would have been obvious to one having ordinary skill in the art at the time of invention to choose a density within 10% of 64.07 kg/m3, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. When one of ordinary skill would recognize the known effect attributed to a claimed parameter, then it is logical to conclude that changes to that parameter produce expected results. MPEP 2144.05II.A. In this case, it is expected that increasing the density correlates with increasing strength.
Regarding claim 9, Semperit in view of Olson and Diamond discloses a window, and in which one or more panels are one or more window panes 5 mounted between the exterior surfaces and interior surfaces. 
Regarding claim 10, Semperit in view of Olson and Diamond discloses that the one or more window panes are multiple transparent panes, and the frame members 2 include at least one member between two transparent panes of the multiple transparent panes, the cross-linked polyethylene foam enclosing the at least one member extending between the two transparent panes.
Regarding claim 11, Semperit in view of Olson and Diamond discloses that the cross-linked polyethylene foam further comprises a U-shape and is flush with the at least one member. 
Regarding claim 12, Semperit in view of Olson and Diamond discloses that the U-shape comprises multiple sheets of cross-linked polyethylene foam glued together (pg. 4, ln 33-37 of Semperit discloses that 21-23 are adhered together).
Regarding claim 16, Semperit in view of Olson and Diamond discloses that all the exterior surfaces on the frame are covered by sheets of cross-linked polyethylene foam.  

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Semperit in view of Olson and Diamond as applied to claim 1 above, and further in view of DE 19716556 to Schuermann et al. (“Schuermann”).
Regarding claims 2 and 3, Semperit in view of Olson and Diamond does not disclose that the frame insulators include co-planar surfaces meeting at junctions, and the sheets of cross-linked polyethylene foam have matching tapers at the junctions in which the matching tapers comprise mitre joints.  
Schuermann discloses a window insulation assembly wherein sheet insulators 1 include co-planar surfaces meeting at junctions, and the sheets have matching tapers at the junctions in .


Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Semperit in view of Olson and Diamond as applied to claim 10 above, and further in view of U.S. Publication No. 2016/0208547 to Champlin (“Champlin”).
Regarding claims 13 and 14, Semperit in view of Olson and Diamond does not disclose that the frame members include outer frame members adjacent to a structure in which the door or window is placed, the cross-linked polyethylene foam covering the outer frame members extending between the structure and the one or more transparent panes, wherein the foam is an L-shape and is flush with the outer frame member. 
Champlin discloses an insulated window assembly comprising frame members 18 that include outer frame members adjacent to a structure 10 in which the door or window is placed, an insulating sheet 40 covering the outer frame members extending between the structure and the one or more transparent panes, wherein the sheet is an L-shape and is flush with the outer frame member.  
All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art at the time the invention was filed, since the elements perform as expected and thus the results would be expected.
Regarding claims 15, Semperit in view of Olson disclose that the L-shape comprises two sheets 22, 23 of cross-linked polyethylene foam glued together.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Semperit in view of Olson and Diamond as applied to claim 1 above, and further in view of WO 2014/127770 to Pratzas (“Pratzas”).
Regarding claim 17, Semperit in view of Olson and Diamond does not disclose that the window or door further comprises a door and the one or more pane further comprises a door panel. 
Pratzas discloses that frames of doors or windows can be insulated. See Fig. 1. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Semperit in view of Olson to be used in a door assembly as taught by Pratzas to provide the predictable result of insulating all portals extending through a given wall.

	
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Semperit in view of Olson, Schuermann, and Diamond.
Regarding claim 18, Semperit discloses a window or door having one or more panels 5 supported by frame members 2, the frame members having interior surfaces and exterior surfaces, the one or more panels being mounted on the frame members, the interior surfaces or the exterior surfaces or both being enclosed by sheets 21-23 extending adjacent to the one or more panels and forming frame insulators, the frame insulators include co-planar surfaces meeting at junctions, wherein the frame insulators include surfaces meeting at right angles (21, 22, 23 meet at right angles) and sheets of the cross-linked polyethylene foam that line the surfaces that meet at right angles form butt joints.
Semperit does not disclose that the sheets are made of pre-fabricated sheets of cross-linked polyethylene foam or that the sheets of cross-linked polyethylene foam have matching wherein the pre-fabricated sheets of cross-linked polyethylene foam have a density within 20% of 64.07 kg/m3.
Olson discloses pre-fabricated sheets 5 made of cross-linked polyethylene foam having low U-value that provides improved insulating properties (par 0024). 
Schuermann discloses a window insulation assembly wherein sheet insulators 1 include co-planar surfaces meeting at junctions, and the sheets have matching tapers at the junctions. See Fig. 1.
Diamond discloses window insulators made of foam with foam densities from 1.0 to 10.0 lbs/ft3 and a general correlation of strength with density. Within Diamond’s range is 4 lbs/ft3 which is equal to 64.07 kg/m3.
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Semperit to have the sheets made of cross-linked polyethylene foam as taught by Olson to provide the predictable result of providing a durable insulating frame cover. Moreover, it would have been obvious to one having ordinary skill in the art at the time of invention to use cross-linked polyethylene, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). Furthermore, all the claimed elements were known in the prior art and tapered/mitered joints in frames are common practice as evidenced above and in other cited references, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art at the time the invention was filed, since the elements perform as expected and thus the results would be expected. Lastly, it would have been obvious to one having ordinary skill in the art at the time of invention to choose a density within 20% of 64.07 kg/m3 as taught by Diamond, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. .

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Semperit in view of Olson, Champlin, and Diamond.
Regarding claim 19, Semperit discloses a window or door having one or more panels 5 supported by frame members 2, the frame members having interior surfaces and exterior surfaces, the one or more panels being mounted on the frame members, the interior surfaces or the exterior surfaces or both being enclosed by sheets 21-23 extending adjacent to the one or more panels and forming frame insulators, further comprising a window, wherein the one or more panels 5 are one or more window panes 5 mounted between the exterior surfaces and interior surfaces, wherein the one or more window panes are multiple transparent panes (5 on opposing left and right sides of frame 2), wherein the frame members include at least one member 21-23 between two transparent panes of the multiple transparent panes 5, and wherein the sheets encloses the at least one member extending between the two transparent panes.
Semperit does not disclose that the sheets are made of pre-fabricated sheets of cross-linked polyethylene and wherein the frame members include outer frame members adjacent to a structure in which the door or window is placed, wherein the cross-linked polyethylene foam covers the outer frame members extending between the structure and the one or more transparent panes of the multiple transparent panes, and wherein the pre-fabricated sheets of cross-linked polyethylene foam have a density within 20% of 64.07 kg/m3.
Olson discloses pre-fabricated sheets 5 made of cross-linked polyethylene foam having low U-value that provides improved insulating properties (par 0024). 

Diamond discloses window insulators made of foam with foam densities from 1.0 to 10.0 lbs/ft3 and a general correlation of strength with density. Within Diamond’s range is 4 lbs/ft3 which is equal to 64.07 kg/m3.
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Semperit to have the sheets made of cross-linked polyethylene foam as taught by Olson to provide the predictable result of providing a durable insulating frame cover. Moreover, it would have been obvious to one having ordinary skill in the art at the time of invention to use cross-linked polyethylene, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). Furthermore, all the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art at the time the invention was filed, since the elements perform as expected and thus the results would be expected. Lastly, it would have been obvious to one having ordinary skill in the art at the time of invention to choose a density within 20% of 64.07 kg/m3 as taught by Diamond, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. When one of ordinary skill would recognize the known effect attributed to a claimed parameter, then it is logical to conclude that changes to that parameter produce expected results. MPEP 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T CAJILIG whose telephone number is (571)272-8143.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/CHRISTINE T CAJILIG/Primary Examiner, Art Unit 3633